Citation Nr: 1105337	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for disability exhibited by 
mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
September 1967 and his awards and decorations include the Combat 
Infantryman's Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that, in pertinent part, denied the Veteran's claims 
for service connection for PTSD and disability exhibited by 
mitral valve prolapse.

In a June 2009 rating decision, the RO granted the Veteran's 
claim for service connection for PTSD.  The RO's action 
represents a full grant of the benefits sought as to this matter.

In December 2010, the Veteran testified during a hearing 
conducted via video conference before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a cardiac disorder 
manifested by mitral valve prolapse.  Private medical records 
from the Ochsner Clinic Foundation indicate that, in October 
1983, he had mitral valve prolapse.

During his December 2010 Board hearing, the Veteran testified 
that, approximately one or two years after his discharge, he 
began to experience fatigue and other symtoms when he sought 
employment at the Ochsner Clinic Foundation, that represented the 
onset of his claimed disorder (see hearing transcript at pages 4 
and 7).  He said he was diagnosed with mitral valve prolapse 
during an employment evaluation (Id.).  The Veteran stated that 
he worked for Ochsner from July 1970 to the present and it was 
where he received most of his medical treatment (Id. at 8).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Ochsner Clinic Foundation, 
1514 Jefferson Highway, New Orleans, LA 
70121, and request all medical records 
regarding the Veteran's treatment for the 
period from July 1970 to the present.  If 
any records are unavailable, a memorandum 
detailing all efforts to obtain them 
should be placed in the claims file.

2.	Readjudicate the Veteran's claim for 
service connection for disability 
exhibited by mitral valve prolapse.  If 
the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


